Exhibit 10.3
December 16, 2008
MasTec, Inc. and the other
Borrowers referred to below
800 Douglas Road, North Tower, 12th Floor
Coral Gables, Florida 33134
Attention: Chief Executive Officer
 
Ladies and Gentlemen:
     We refer to the Second Amended and Restated Loan and Security Agreement
dated July 29, 2008 (as at any time amended, restated, modified or supplemented,
the “Loan Agreement”), by and among MasTec, Inc., a Florida corporation
(“MasTec”), certain of the Subsidiaries of MasTec which are identified on the
signature pages hereto (together with MasTec, collectively, “Borrowers”), the
financial institutions party thereto from time to time (the “Lenders”) and Bank
of America, N.A., as administrative agent for the Lenders (the “Agent”). All
capitalized terms used in this letter agreement, unless otherwise defined
herein, shall have the meaning ascribed to such terms in the Loan Agreement.
     Borrowers have advised the Agent and the Lenders that MasTec North America,
Inc., a Florida corporation (“MasTec North America”), has entered into a Stock
Purchase Agreement dated as of October 4, 2008, as amended by that certain First
Amendment to Stock Purchase Agreement dated as of December 2, 2008, and that
certain Second Amendment to Stock Purchase Agreement dated as of December 13,
2008 (the “Purchase Agreement”), with Wanzek Construction, Inc., a North Dakota
corporation (“Wanzek”), Trust B under the Amended and Restated Living Trust of
Leo Wanzek dated February 2, 2000, a North Dakota trust (“Wanzek QTIP”), Janet
L. Wanzek, a North Dakota resident (“Janet Wanzek”), Wanzek Construction 2008
Irrevocable Trust, a North Dakota trust (“Wanzek IDIT”), Jon L. Wanzek, a North
Dakota resident (“Jon Wanzek”), and Jon L. Wanzek 2008 Two-Year Irrevocable
Annuity Trust, a North Dakota trust (“Wanzek GRAT”; Wanzek QTIP, Janet Wanzek,
Wanzek IDIT, Jon Wanzek, and Wanzek GRAT are collectively referred to herein as
“Sellers” and individually as “Seller”), and Jon Wanzek in his capacity as
Sellers’ Representative (“Sellers’ Representative”) pursuant to which MasTec
North America proposes to purchase from Sellers and Sellers propose to sell to
MasTec North America all of the issued and outstanding capital stock of Wanzek
(the “Wanzek Stock”). The foregoing transaction is hereinafter referred to as
the “Wanzek Acquisition”.
     Borrowers acknowledge that pursuant to Section 10.2.13 of the Loan
Agreement, Borrowers may not consummate the Wanzek Acquisition unless such
Acquisition constitutes a Permitted Acquisition under the Loan Agreement.
Borrowers have represented to the Agent and the Lenders that, with the exception
of the amount of the Purchase Price, the Wanzek Acquisition will constitute a
Permitted Acquisition under the Loan Agreement and have requested,
notwithstanding the fact that the Purchase Price of the Wanzek Acquisition
exceeds the amount permitted under the Loan Agreement, that the Agent and the
Lenders acknowledge and consent to the Wanzek Acquisition as a Permitted
Acquisition under the Loan Agreement.
     The Agent and the Lenders are willing to acknowledge and consent to the
Wanzek Acquisition as a Permitted Acquisition, subject to the terms and
conditions set forth herein.
     The parties also desire to amend the Loan Agreement, subject to the terms
and conditions set forth herein.
     NOW, THEREFORE, for the sum of TEN DOLLARS ($10.00) in hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Acknowledgment of and Consent to Wanzek Acquisition as a Permitted
Acquisition. At the request of Borrowers, the Agent and the Lenders hereby
acknowledge and consent to the Wanzek Acquisition as a Permitted Acquisition, so
long as the following conditions have been satisfied in form and substance
satisfactory to the Agent on the date of the closing of the Wanzek Acquisition
(which closing date shall be no later than January 2, 2009):
(i) Borrowers shall have satisfied all of the conditions to a Permitted
Acquisition set forth in the Loan Agreement other than the Purchase Price
requirement set forth in clause (c) of the definition of “Permitted
Acquisition”;
(ii) The Purchase Price of the Wanzek Acquisition does not exceed $182,475,000
(excluding any earn-out payments due Sellers after the date hereof), which
Purchase Price shall consist of (A) $50,000,000 in cash, (B) $62,475,000 in
Equity Interests of MasTec (subject to fluctuations in value based on market
conditions), (C) the assumption by MasTec of $15,000,000 of indebtedness owing
by Wanzek, and (D) the incurrence of Subordinated Debt in the principal amount
of $55,000,000; and
(iii) Borrowers shall have delivered to the Agent a duly executed Certificate
Regarding Permitted Acquisition, in the form attached as Exhibit A hereto,
together with all attachments thereto and other documents referenced therein and
required to be delivered in connection therewith.
     2. Amendments to Loan Agreement. The Loan Agreement is hereby amended as
follows:
     (a) By deleting the first paragraph of the definition of “Applicable
Margin” contained in Section 1.1 of the Loan Agreement and the pricing grid set
forth immediately thereafter, and by substituting in lieu thereof the following:
     Applicable Margin — a percentage equal to 1.25% with respect to Revolver
Loans that are Base Rate Loans and 2.50% with respect to Revolver Loans that are
LIBOR Loans; provided, that commencing on the first day of the calendar month
immediately succeeding the third Business Day (each an “Adjustment Date”) after
Agent’s receipt of the applicable financial statements and corresponding
Compliance Certificate for each Fiscal Quarter ending on or after June 30, 2009,
the Applicable Margin shall be increased or (if no Default or Event of Default
exists) decreased, on a quarterly basis according to the performance of
Borrowers as measured by the Leverage Ratio for the immediately preceding Fiscal
Quarter of Borrowers, as follows:

                                                Applicable     Applicable Base  
  Level     Leverage Ratio     LIBOR Margin     Rate Margin    
I
    ³ 4.00 to 1.00       3.00 %       1.75 %    
II
    ³ 3.00 to l.00 but
< 4.00 to 1.00       2.75 %       1.50 %    
III
    ³ 2.00 to l.00 but
< 3.00 to 1.00       2.50 %       1.25 %    
IV
    ³ 1.50 to l.00 but
< 2.00 to 1.00       2.25 %       1.25 %    
V
    ³ 1.00 to l.00 but
< 1.50 to 1.00       2.125 %       1.25 %    
VI
    < 1.00 to 1.00       2.00 %       1.25 %    

-2-



--------------------------------------------------------------------------------



 



     (b) By deleting the definitions of “Base Rate” and “Federal Funds Rate”
contained in Section 1.1 of the Loan Agreement, and by substituting in lieu
thereof the following new definitions, in proper alphabetical sequence:
     Base Rate — for any day, a per annum rate equal to the greater of (a) the
Prime Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or
(c) Adjusted LIBOR Rate for a 30 day interest period as determined on such day,
plus 1.00%.
     Federal Funds Rate — (a) the weighted average of interest rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers on the applicable Business Day (or on the
preceding Business Day, if the applicable day is not a Business Day), as
published by the Federal Reserve Bank of New York on the next Business Day; or
(b) if no such rate is published on the next Business Day, the average rate
(rounded up, if necessary, to the nearest 1/8 of 1%) charged to BofA on the
applicable day on such transactions, as determined by Agent.
     (c) By adding the following new definitions of “Defaulting Lender”, “Prime
Rate” and “Wanzek Sellers” to Section 1.1 of the Loan Agreement, in proper
alphabetical sequence:
     Defaulting Lender — any Lender that (a) fails to make any payment or
provide funds to Agent or any Borrower as required hereunder or is in breach of
or fails otherwise to perform its obligations under any Loan Document, and such
failure is not cured within one Business Day, or (b) is the subject of any
Insolvency Proceeding.
     Prime Rate — the rate of interest announced by BofA from time to time as
its prime rate. Such rate is set by BofA on the basis of various factors,
including its costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such rate. Any change in such rate announced by BofA
shall take effect at the opening of business on the day specified in the public
announcement of such change.
     Wanzek Sellers — shall have the meaning ascribed to “Sellers” in that
certain Stock Purchase Agreement dated as of October 4, 2008, as at any time
amended, modified, restated or supplemented, among MasTec, MasTec North America,
Wanzek Construction, Inc., a North Dakota corporation, Trust B under the Amended
and Restated Living Trust of Leo Wanzek dated February 2, 2000, a North Dakota
trust, Janet L. Wanzek, a North Dakota resident, Wanzek Construction 2008
Irrevocable Trust, a North Dakota trust, Jon L. Wanzek, a North Dakota resident,
and Jon L. Wanzek 2008 Two-Year Irrevocable Annuity Trust, a North Dakota trust,
and Jon Wanzek in his capacity as sellers’ representative.

-3-



--------------------------------------------------------------------------------



 



     (d) By adding a new subclause (z) to Section 2.3.1(i) of the Loan
Agreement, so that Section 2.3.1(i) of the Loan Agreement reads in its entirety
as follows:
     (i) Each Borrower acknowledges that Issuing Bank’s willingness to issue any
Letter of Credit is conditioned upon Issuing Bank’s receipt of (A) an LC
Application with respect to the requested Letter of Credit and (B) such other
instruments and agreements as Issuing Bank may customarily require for the
issuance of a letter of credit of equivalent type and amount as the requested
Letter of Credit. Issuing Bank shall have no obligation to issue any Letter of
Credit unless (x) Issuing Bank receives an LC Request and LC Application at
least 3 Business Days prior to the date of issuance of a Letter of Credit,
(y) each of the LC Conditions is satisfied on the date of Issuing Bank’s receipt
of the LC Request and at the time of the requested issuance of a Letter of
Credit, and (z) if a Defaulting Lender exists, such Lender or Borrowers have
entered into arrangements satisfactory to Agent and Issuing Bank to eliminate
any funding risk associated with the Defaulting Lender. Any Letter of Credit
issued on the Closing Date shall be for an amount in Dollars that is greater
than $250,000.
     (e) By adding the following new sentences to the end of Section 2.3.3 of
the Loan Agreement:
Notwithstanding the foregoing, Borrowers shall Cash Collateralize the LC
Obligations of any Defaulting Lender (i) immediately upon demand therefor by
Issuing Bank or Agent, if Issuing Bank or Agent states in such demand that a
draw has been requested or is reasonably anticipated to be requested under any
Letter of Credit (in which case only the Defaulting Lender’s LC Obligations with
respect to such draw shall be required to be Cash Collateralized), and, (ii) in
any case, within ninety (90) days after demand therefor by Issuing Bank or
Agent. In the event that (x) a Defaulting Lender assigns all of its rights and
obligations under the Loan Documents pursuant to Section 13.17 or otherwise in
accordance with this Agreement, or (y) Agent confirms in writing to Borrowers
that Cash Collateralization of the LC Obligations of such Defaulting Lender is
no longer required by Agent or Issuing Bank, then any Cash Collateral provided
by Borrowers with respect to the LC Obligations of such Defaulting Lender shall
be released.
     (f) By deleting Section 3.2.1 of the Loan Agreement in its entirety, and by
substituting in lieu thereof the following new Section 3.2.1:
     3.2.1 Unused Line Fee. Borrowers shall pay to Agent for the Pro Rata
benefit of Lenders a fee equal to (i) 0.500% per annum of the amount by which
the Average Revolver Loan Balance for any month (or portion thereof that the
Commitments are in effect) is less than the aggregate amount of the Revolver
Commitments; provided that if the Average Revolver Loan Balance for the
immediately preceding Fiscal Quarter (or portion thereof) is greater than 50% of
the aggregate amount of the Revolver Commitments, then such fee shall be 0.375%
per annum of the amount by which the Average Revolver Loan Balance for such
month (or portion thereof) is less than the aggregate amount of the Revolver
Commitments, in each case such fee to be paid on the first day of the following
month, provided that, if the Commitments are terminated on a day other than the
first day of a month, then any such fee payable for the month in which
termination occurs shall be paid on the effective date of such termination.

-4-



--------------------------------------------------------------------------------



 



     (g) By deleting the reference to “0.65%” contained in Section 3.2.2(a)(i)
of the Loan Agreement, and by substituting in lieu thereof a reference to
“1.00%”, so that Section 3.2.2 of the Loan Agreement reads in its entirety as
follows:
     3.2.2 LC Facility Fees. Borrowers shall pay: (a)(i) to Agent, for the Pro
Rata account of each Lender for all Letters of Credit, the Applicable Margin in
effect for Revolver Loans that are LIBOR Loans on a per annum basis based on the
average amount available to be drawn under Letters of Credit outstanding and all
Letters of Credit that are paid or expire during the period of measurement (or,
with respect to each Letter of Credit that is secured by cash deposited by
Borrowers into the Cash Collateral Account on terms satisfactory to Agent, 1.00%
on a per annum basis based on the average amount available to be drawn under all
such cash-collateralized Letters of Credit outstanding and all such
cash-collateralized Letters of Credit that are paid or expire during the period
of measurement), in each case payable monthly, in arrears, on the first Business
Day of the following month; (ii) to Agent, for its own account a Letter of
Credit fronting fee of 0.125% per annum based on the average amount available to
be drawn under all Letters of Credit outstanding and all Letters of Credit that
are paid or expire during the period of measurement, payable monthly, in
arrears, on the first Business Day of the following month; and (iii) to Issuing
Bank for its own account all customary charges associated with the issuance,
amending, negotiating, payment, processing, transfer and administration of all
Letters of Credit.
     (h) By deleting Section 4.2 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 4.2:
     4.2 Defaulting Lender. Agent may (but shall not be required to), in its
discretion, retain any payments or other funds received by Agent that are to be
provided to a Defaulting Lender hereunder, and may apply such funds to such
Lender’s defaulted obligations or readvance the funds to Borrowers in accordance
with this Agreement. The failure of any Lender to fund a Loan, to make any
payment in respect of LC Obligations or to otherwise perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender. Lenders and Agent agree
(which agreement is solely among them, and not for the benefit of or enforceable
by any Borrower) that, solely for purposes of determining a Defaulting Lender’s
right to vote on matters relating to the Loan Documents and to share in
payments, fees and Collateral proceeds thereunder, a Defaulting Lender shall not
be deemed to be a “Lender” until all its defaulted obligations have been cured.

-5-



--------------------------------------------------------------------------------



 



     (i) By adding the following new sentence to the end of Section 10.2.6 of
the Loan Agreement:
     Notwithstanding the foregoing, in no event shall any Obligor prepay or
redeem that certain Negotiable Subordinated Convertible Note dated December ___,
2008, in the original principal amount of $55,000,000, made by MasTec North
America, payable to the order of Jon L. Wanzek, in his capacity as sellers’
representative thereunder, without the prior written consent of Agent and
Required Lenders.
     (j) By deleting Section 13.17 of the Loan Agreement, and by substituting in
lieu thereof the following new Section 13.17:
     13.17 Replacement of Certain Lenders. If a Lender (a) is a Defaulting
Lender, or (b) fails to give its consent to any amendment, waiver or action for
which consent of all Lenders was required and Required Lenders consented, then,
in addition to any other rights and remedies that any Person may have, Agent
may, by notice to such Lender within 90 days after such event, require such
Lender to assign all of its rights and obligations under the Loan Documents to
Eligible Assignee(s) specified by Agent, pursuant to appropriate Assignment and
Acceptance(s) and within 20 days after Agent’s notice. Agent is irrevocably
appointed as attorney-in-fact to execute any such Assignment and Acceptance if
the Lender fails to execute same. Such Lender shall be entitled to receive, in
cash, concurrently with such assignment, all amounts owed to it under the Loan
Documents, including all principal, interest and fees through the date of
assignment (but excluding any prepayment charge).
     3. Prior Consent Letter. This letter amendment supersedes and replaces in
its entirety that certain letter agreement dated October 1, 2008 (the “Prior
Consent Letter”), among Agent, Lenders and Obligors, pursuant to which Agent and
Lenders consented to the purchase by MasTec North America of all of the issued
and outstanding capital stock of Wanzek, pursuant to the terms of the Purchase
Agreement as in effect on October 4, 2008, prior to the amendment thereof by the
First Amendment. Agent’s and Lenders’ consent to the Wanzek Acquisition, as
described in this letter amendment, is subject to the terms and conditions set
forth herein and shall be governed exclusively by this letter amendment and the
Loan Agreement. Any prior written or oral agreement with respect to the same or
similar subject matter or transactions described herein, including, without
limitation, the Prior Consent Letter, are void and of no further force or
effect.
     4. Additional Inducements. To induce the Agent and the Lenders to enter
into this letter amendment and consent to or acknowledge Borrowers’ requests set
forth above, by their signatures below, each Borrower hereby represents and
warrants to the Agent and the Lenders that (a) the Wanzek Acquisition does not
or will not conflict with, result in a breach of, or constitute a default under
any material provision of any indenture, agreement or other instrument to which
any Borrower is a party or by which any Borrower or any of its properties are or
may be bound; and (b) no Default or Event of Default exists on the date hereof
or will result from the consummation of the Wanzek Acquisition.

-6-



--------------------------------------------------------------------------------



 



     The consents, amendments and agreements set forth herein shall be
effective, subject to the foregoing conditions, when the Agent receives five
(5) counterparts of this letter amendment, duly executed by each Borrower and
the Lenders.
     The consents, amendments and acknowledgments herein are limited as written
and do not constitute consents, amendments, acknowledgments, waivers or releases
by the Agent or any Lender of any provision of the Loan Agreement or any right
of the Agent or any Lender thereunder, except as expressly set forth herein.
This letter amendment shall be part of the Loan Agreement and a breach of any
representation, warranty or covenant herein shall constitute an Event of
Default. Nothing herein shall be construed to be an admission by Borrowers that
the Agent’s and the Lenders’ consent or acknowledgment is required with respect
to future acquisitions constituting Permitted Acquisitions under the Loan
Agreement.
     To the fullest extent permitted by Applicable Law, the parties hereto each
hereby waives the right to trial by jury in any action, suit, counterclaim or
proceeding arising out of or related to this letter amendment.
[Remainder of page intentionally left blank.]

-7-



--------------------------------------------------------------------------------



 



     This letter amendment shall be governed by and construed in accordance with
the internal laws of the State of Georgia and shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
This letter amendment may be executed in any number of counterparts and by
different parties to this letter amendment on separate counterparts, each of
which, when so executed, shall be deemed an original, but all such counterparts
shall constitute one and the same amendment. Any signature page counterpart
delivered by a party by facsimile transmission shall be deemed to be an original
signature page counterpart hereto.

            Very truly yours,


BANK OF AMERICA, N.A.,
as Agent and a Lender
      By:   /s/ Dennis S. Losin         Name:   Dennis S. Losin        Title:  
Senior Vice President        GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
      By:   /s/ Peter DiBiasi         Name:   Peter DiBiasi        Title:  
Authorized Signatory        PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Alex M. Council         Name:   Alex M. Council        Title:  
Vice President        SIEMENS FINANCIAL SERVICES, INC.,
as a Lender
      By:   /s/ Sharon Prusakowski         Name:   Sharon Prusakowski       
Title:   Vice President              By:   /s/ James Fuller         Name:  
James Fuller        Title:   Vice President and Co-Head     

[Signatures continue on following page.]

-8-



--------------------------------------------------------------------------------



 



            BORROWERS:

MASTEC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC TC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC FC, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC CONTRACTING COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC SERVICES COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC OF TEXAS, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President   

-9-



--------------------------------------------------------------------------------



 



         

            MASTEC NORTH AMERICA, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        CHURCH & TOWER, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President        POWER PARTNERS MASTEC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President of member, MasTec North America, Inc.        GLOBETEC
CONSTRUCTION, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Chief Financial Officer and
Executive Vice President of member, MasTec North America, Inc.   

-10-



--------------------------------------------------------------------------------



 



         

            THREE PHASE LINE CONSTRUCTION, INC.
      By:   /s/ Peter Johnson         Name:   Peter Johnson        Title:  
President        PUMPCO, INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Vice President        NSORO ACQUISITION, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Vice President        GUARANTORS:


PHASECOM SYSTEMS INC.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Executive Officer        INTEGRAL POWER & TELECOMMUNICATIONS
CORPORATION, LTD.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Executive Officer   

-11-



--------------------------------------------------------------------------------



 



         

            MASTEC NORTH AMERICA AC, LLC
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Executive Vice President and
Chief Executive Officer of member,
MasTec North America, Inc.        THREE PHASE ACQUISITION CORP.
      By:   /s/ C. Robert Campbell         Name:   C. Robert Campbell       
Title:   Vice President   

-12-



--------------------------------------------------------------------------------



 



         

ACKNOWLEDGMENT
     The undersigned hereby acknowledges (i) receipt of a copy of the foregoing
letter amendment to the Second Amended and Restated Loan and Security Agreement
(the “Letter Amendment”), (ii) consents to Borrowers’ execution thereof,
(iii) acknowledges the restrictions contained in Section 10.2.6 of the Loan
Agreement (as amended by the Letter Amendment) on the prepayment and redemption
of the Negotiable Subordinated Convertible Note dated December      , 2008, in
the original principal amount of $55,000,000, made by MasTec North America,
payable to the order of the undersigned, and (iv) agrees to be bound thereby.
All capitalized terms used herein, unless otherwise defined herein, shall have
the meaning ascribed to such terms in the Letter Amendment.
     IN WITNESS WHEREOF, the undersigned has executed this Acknowledgment on
behalf of himself and the Sellers as of December 16, 2008.

                  /s/ Jon L. Wanzek                                 [SEAL]      
JON L. WANZEK, as Sellers' Representative         

 